SUMMARY ORDER
Plaintiff-appellant Jonathan Johnson pro se appeals the district court’s grant of summary judgment against his Amended Complaint, which was brought under 42 U.S.C. § 1983 against defendants-ap-pellees Correction Officer Coleman, Correction Officer Jayne, Sergeant Frost, Sergeant Hannah, and several unknown defendants-appellees. Johnson v. Hannah, 421 F.Supp.2d 604 (W.D.N.Y.2006). We presume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal.
*37We review the district court’s grant of summary judgment de novo. State St. Bank & Trust Co. v. Salovaara, 326 F.3d 130, 135 (2d Cir.2003). A dispute regarding a material fact is genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Stuart v. Am. Cyanamid Co., 158 F.3d 622, 626 (2d Cir.1998) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
We affirm for substantially the reasons given by the district court in its opinion. We have carefully considered all of Johnson’s arguments and find them to be without merit. The judgment of the district court is therefore AFFIRMED.